                                                     USDC SONY
                                                     DOCUMENT
                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                         DOC#
SOUTHERN DISTRICT OF NEW YORK                        DATEF;.:-;l~LE::-;:D~:-_-__-(i
                                                                                  ✓
                                                                                  ._'(};r-;--,_Q,r.,_-/-,--.lr:..---.--_

LORENZO RODRIGUEZ,
                                                 18 Civ. 6202 (JGK)
                        Petitioner,
                                                 MEMORANDUM OPINION AND
              - against -                        ORDER

CYRUS R. VANCE, JR., et al.,

                        Respondents.


JOHN G. KOELTL, District Judge:

     The petitioner requests that the Court appoint counsel to

represent him.     (Dkt. No. 3.)    Under 28 U.S.C. § 1915, the Court

"may request an attorney to represent any person unable to afford

counsel."     28 U.S.C. § 1915(e) (1).    However, for the Court to

order the appointment of counsel, the petitioner must, as a

threshold matter, demonstrate that his claim has substance or a

likelihood of success on the merits.        See See Hodge v. Police

Officers, 802 F.2d 58, 60-61       (2d Cir. 1986).      The Court cannot

make such a determination until there is further briefing of the

petition on the merits.     Thus, the petitioner's application for

the Court to appoint counsel is denied without prejudice.                                    The

Clerk of Court is directed to close Docket Number 3.

SO ORDERED.

Dated:      New York, New York
            October 2, 2018



                                         United States District Judge
